Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Frischkorn on 7/22/2021.

The application has been amended as follows: 
Claim 20 line 2, “the plunger rod the axial overlap” has been replaced by “the plunger rod, the axial overlap”
Claim 29 is canceled
Claim 30 lines 1-2, “A medicament delivery device of claim 29, comprising” has been replaced by “A medicament delivery device comprising a feedback mechanism as claimed in claim 16, further comprising”
Claim 33 lines 2-3, “wherein the plunger rod further comprises an external surface having a first section comprising a first guide structure that supports and flexes” has been replaced by “wherein the first section comprises a first guide structure that supports and flexes”
Claim 34 line 3, “a second section” is replaced by “the second section”
Claim 35 line 4, “a longitudinal axially extending radial opening” is replaced by “the longitudinal axially extending radial opening”
Reasons for Allowance
Claims 16-28 and 30-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 16, the prior art fails to disclose singly or in combination before the effective filing date, the claimed automatic feedback mechanism for a medicament delivery device. 
The closest prior art of record is Daniel (US Patent Pub. 20130035642). Daniel teaches an automatic feedback mechanism for a medicament delivery device with a plunger rod, comprising a first section, a tubular extension member having a radial space, a tubular operation member which received the tubular extension member, a first resilient member, a signal generating member and flexible tongues. 
Daniel does not teach an automatic feedback mechanism wherein the plunger rod comprises “a first section and a second section, where the second section extends distally from the first section and comprises a longitudinal axially extending radial opening.”
Regarding independent claim 31, the prior art fails to disclose singly or in combination before the effective filing date, the claimed automatic feedback mechanism for a medicament delivery device. 
The closest prior art of record is Daniel (US Patent Pub. 20130035642). Daniel teaches an automatic feedback mechanism for a medicament delivery device with a hollow plunger rod, comprising a first section, a tubular extension member having a radial space, a tubular operation member which received the tubular extension member, a first resilient member, a signal generating member and flexible tongues. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783